 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JAMES C. MCCURDY,                                  No. 2:17-cv-01736-TLN-CKD
11                       Plaintiff,
12           v.                                          ORDER
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
14    REHABILITATION, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 8, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 42.)

23   Defendant Thomas has filed objections to the findings and recommendations. (ECF No. 46.)

24   Plaintiff filed a reply to Defendant’s objections. (ECF No. 50.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations filed November 8, 2018 (ECF No. 42), are

 3   adopted in full; and

 4          2. Defendant’s Motion for a Stay (ECF No. 26) is DENIED.

 5

 6   Dated: March 13, 2019

 7

 8

 9                                   Troy L. Nunley
                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
